          Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 1 of 6




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF JONATHAN JACK
 8               Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF JONATHAN JACK                      BETTS, PATTERSON & MINES, P.S.
28   No. 3:19-cv-06025-BJR                1               One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 2 of 6




 1          I, Jonathan Jack, have personal knowledge of the information below and declare as follows:
 2          1.      I am an independent contractor agent for State Farm Mutual Automobile Insurance
 3   Company (“State Farm”), the parent of State Farm Life Insurance Company (“State Farm Life”), in
 4   Washington.
 5          2.      I am not an employee of State Farm.
 6          3.      As an independent contractor agent for State Farm, I provide information to potential
 7   policyholders on the many products State Farm offers that help people manage the risks of everyday
 8   life and recover from the unexpected so that potential policyholders can select the products of their
 9   choice. I provide information about insurance, the risks that make it necessary, how to protect
10   individuals and their property from those risks, and how to help individuals achieve important goals
11   for themselves and their families.
12          4.      I am licensed to market, solicit, and service insurance in Washington. I have been an
13   independent contractor agent for State Farm since 2001.
14          5.       I hold a Chartered Financial Consultant certification.
15          6.      I understand that this lawsuit involves claims against State Farm Life relating to the
16   Universal Life insurance policy issued on Form 94030, which was sold in Washington between 1994
17   and 2004 (“the Policy” or “Universal Life”).
18          7.      I purchased the Policy for my wife, my children, and myself in 2002. I purchased these
19   Policies because it is one of the best ways to protect against income loss from premature death for the
20   long-term. When I bought the Policy, I understood that the Policy’s cost of insurance rate took into
21   account State Farm Life’s need to make a profit and the costs of State Farm Life running its business.
22   I also understood that I was assigned a cost of insurance rate based on my age on the Policy’s
23   anniversary date, sex, and applicable rate class. I had this understanding because I am in the business
24   of selling the Policy and I read the details of the Policy.
25          8.      My policyholder base is largely composed of policyholders over 55 years of age. This
26   is because Sequim, Washington has a large senior population. But even within my policyholder base
27   of individuals over 55 years of age, the potential policyholders with whom I interacted were different
      DECLARATION OF JONATHAN JACK                                  BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                          2                  One Convention Place, Suite 1400
                                                                                 701 Pike Street
                                                                            Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 3 of 6




 1   in terms of the types of insurance products they needed, their familiarity with life insurance products
 2   based upon past experience, why they were interested in life insurance, and their purpose for
 3   purchasing life insurance. And, I also marketed insurance to younger people who were just starting
 4   out in their careers, getting married, and having families.
 5          9.      It is my custom and practice that when I market insurance, I generally start by asking
 6   the potential policyholder what their needs and goals are. Some policyholders want to purchase life
 7   insurance to protect their income to ensure debts and educational expenses for their children will be
 8   taken care of in their absence; others, like me, want to protect their income generally; and, finally,
 9   some want to make sure that their funeral arrangements are taken care of in advance of their passing.
10          10.     Most policyholders during the relevant time period did not come into my office and ask
11   specifically about Universal Life. In my experience, most people did not even know about Universal
12   Life insurance and, instead, asked for a whole life insurance policy. It is my custom and practice that,
13   after I assessed each potential policyholder’s needs, I provided information on the benefits and features
14   of both whole life and Universal Life when the person was looking for a longer-term policy. In my
15   opinion, term life insurance is better for shorter needs as opposed to Universal Life, which is better
16   for more long-term planning. But it was up to the potential policyholder to decide for themselves
17   which insurance product best met his or her needs. I provided information about available products,
18   so the potential policyholder could make his or her choice.
19          11.     I most frequently provided information about Universal Life during this time to persons
20   who wanted to plan for their futures at a young age. This is because Universal Life is most cost
21   effective when the policyholder starts the Policy at a young age.
22          12.     Many of the potential policyholders I marketed Universal Life to were married persons
23   with a family who were concerned about long-term financial obligations.
24          13.     When explaining how the Policy worked, it was my custom and practice during the
25   relevant period to inform policyholders that each month they would contribute a premium amount. I
26   would also generally explain that one component of the cost of running the Policy—specifically, the
27   cost of insurance—was deducted from the Policy’s account value as part of the monthly deductions.
      DECLARATION OF JONATHAN JACK                                    BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                         3                    One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 4 of 6




 1   Then, after explaining the monthly deductions, I would explain that the account value earns interest. I
 2   showed potential policyholders an illustration that included information about the age, sex, and likely
 3   rate class of the person whose life would be insured.
 4             14.   It was my custom and practice to discuss the cost of insurance broadly, stating that, as
 5   a general matter, a cost of insurance deduction would be made from the Policy’s account value each
 6   month and the premium expense charge of 5% would be deducted from each premium paid.
 7             15.   Sometimes, I would provide policyholders with a marketing brochure not specific to
 8   any policyholder created by State Farm Life that explained how a Universal Life policy worked. But
 9   how and when I used it and the conversations I had about it varied depending upon the potential
10   policyholder. This brochure showed the monthly deductions taken out of the Policy’s account value,
11   which included the cost of insurance charges, monthly charges for any riders, and the mon thly expense
12   charge.
13             16.   It was also my custom and practice when I marketed Universal Life during the relevant
14   period to explain that the Policy’s account value would earn interest. I explained that the Policy
15   provided a minimum guaranteed interest rate of 4%, that the account value earns interest at the current
16   rate, which may be higher than the guaranteed minimum. Using State Farm Life programs, I produced
17   an illustration that demonstrated how those interest rates would help to grow the account value of their
18   Policies over time. The illustration showed that the account value would grow at a certain minimum
19   rate if the guaranteed minimum interest rate applied, and that it could grow at a faster rate if a higher
20   interest rate applied.
21             17.   In my experience, most policyholders were focused on their monthly premium
22   payments and the amount of death benefit payable to beneficiaries. I do not recall policyholders
23   specifically asking me about the cost of insurance rates when I marketed the Policies to them.
24             18.   However, it was my custom and practice during the relevant period to talk to people
25   about how their cost of insurance rates would be different based on the age, sex, and health
26   characteristics of the person whose life would be insured and State Farm Life’s underwriting process.
27   For example, if a policyholder had an underlying chronic health condition or was a smoker, it was my
      DECLARATION OF JONATHAN JACK                                    BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                        4                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 5 of 6




 1   custom and practice during the relevant period to explain that their cost of insurance rate might be
 2   higher than a person in better health. I did not want a policyholder to have unreasonable expectations
 3   about their cost of insurance rate and cost of insurance monthly deduction.
 4          19.     It was my impression that the people I spoke to understood that their cost of insurance
 5   rate was assigned to them based on the individual characteristics of the person whose life was insured.
 6          20.     Occasionally, I had a few policyholders contact me after they purchased their Policy to
 7   discuss the Policy’s annual notice. These policyholders had questions about the monthly deductions.
 8   That notice provided information about the monthly deductions, including the cost of insurance
 9   monthly deductions. These policyholders included those who took out loans against the Policy and
10   were looking at the annual notices with more detail.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      DECLARATION OF JONATHAN JACK                                  BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                        5                    One Convention Place, Suite 1400
                                                                                 701 Pike Street
                                                                            Seattle, WA 98101-3927
Case 3:19-cv-06025-BJR Document 90 Filed 03/29/21 Page 6 of 6
